Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 30, 2021

                                    No. 04-20-00572-CV

                             Bobby HOLLY and Dolores Holly,
                                      Appellants

                                              v.

                        NEWBERRY RANCHES OF TEXAS LLC,
                                   Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 34257
                       Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

      Appellants’ brief was due by March 29, 2021. On that day, appellants filed an unopposed
motion requesting a thirty-day extension of time to file their brief. After consideration, we
GRANT the motion and ORDER appellants to file their brief by April 28, 2021.




                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court